Per Curiam,
Plaintiff’s right to recover in this case depended on disputed questions of fact which it was clearly the duty of the court to submit to the jury for their determination. That was done in a full and adequate charge which, considered as a whole, appears to be free from substantial error. In reaching the conclusion embodied in their verdict, the jury must have found all the material questions in plaintiff’s favor; and we find nothing *337in the record that calls for a reversal of the judgment entered on the verdict.
The first five specifications are to portions of the general charge recited therein respectively; and the two remaining specifications are to the court’s answers to defendant’s fourth and fifth points. We find nothing in any of these specifications of error that requires discussion. Neither of them is sustained.
Judgment affirmed.